
	
		III
		110th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Ms. Murkowski (for
			 herself and Mr. Stevens) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 20 through 26, 2008, as
		  National Community Health Aide, Community Health Practitioner, and
		  Dental Health Aide Week.
	
	
		Whereas Alaska experienced one of the most extreme
			 tuberculosis epidemics in recorded history in the 1950s;
		Whereas the Community Health Aide Program in Alaska was
			 created during the 1950s, in response to the unique health care needs of remote
			 Alaskan communities;
		Whereas the Community Health Aide Program, which currently
			 consists of 550 Community Health Aides and Community Health Practitioners and
			 40 Dental Health Aides, serves 178 isolated Alaskan communities to provide
			 emergency, primary health care, and oral health care;
		Whereas Community Health Aides, Community Health
			 Practitioners, and Dental Health Aides have proven their dedication to serving
			 Alaskans and their ability to work in some of the most challenging and diverse
			 settings in the world;
		Whereas the Community Health Aide Program is the only
			 program of its kind in the United States, and other countries have modeled
			 their delivery of rural health care after this program;
		Whereas the Community Health Aide Program has proven to be
			 effective, efficient, and essential in improving the health of the inhabitants
			 of rural Alaska;
		Whereas the Community Health Aide Program is a patient's
			 first contact within the network of health care professionals in the Alaska
			 Tribal Health Care System and is one of the most effective means of delivering
			 health care services to Alaskan communities;
		Whereas the Community Health Aide Program was created with
			 a focus on tuberculosis, meningitis, and other infectious diseases, but now
			 successfully cares for other common diseases such as diabetes and heart
			 disease;
		Whereas the Community Health Aide Program also serves the
			 oral health needs of Alaskans, and is in the process of adding services to
			 address the behavioral health needs of rural Alaska; and
		Whereas the Community Health Aide Program has successfully
			 adapted over the last 50 years to the ever-evolving health care landscape of
			 Alaskan communities: Now, therefore, be it
		
	
		That the Senate designates April 20
			 through 26, 2008, as National Community Health Aide, Community Health
			 Practitioner, and Dental Health Aide Week.
		
